Citation Nr: 0614239	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for blood loss, to 
include as due to hemorrhoids.

2.  Entitlement to service connection for benign essential 
tremor of the bilateral upper extremities, to include as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for blood 
loss, to include as due to hemorrhoids, is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates that benign 
essential tremor of the bilateral upper extremities is not 
related to active military service.


CONCLUSION OF LAW

Benign essential tremor of the bilateral upper extremities 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been so incurred, to include 
as due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for benign essential tremor of the 
bilateral upper extremities, to include as due to herbicide 
exposure.  Initially, it is noted that VA has an obligation 
to notify claimants what information or evidence is needed in 
order to substantiate a claim, and to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in October 2002 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish his 
claim for service-connected compensation, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that the 
veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Although the veteran 
was afforded a VA neurological examination, no nexus opinion 
was provided.  None is required in this case.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not suggest an inservice incurrence 
of essential tremor or that essential tremor is related to 
active military service.  Thus, VA's duty to assist has been 
fulfilled. 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, organic diseases of the nervous system may be 
presumed to have been incurred during service if they first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the veteran served in Vietnam and was 
awarded a Purple Heart, Vietnam Service Medal, National 
Defense Medal, and Vietnam Campaign Medal with 60 device.  

Service medical records, including service entrance and 
discharge examinations, are negative for any complaints or 
findings of essential tremor.

August 1986 private medical records show that the veteran 
reported with left shoulder pain and diffuse finger numbness.  
The diagnosis was rotator cuff tear and cervical degenerative 
disc disease.  X-rays showed significant narrowing of C6-7 
disc space with anterior spur formation and slight posterior 
spurring.  An August 1986 cervical myelogram resulted in an 
impression of anterior defects with associated degenerative 
spurring at C5-6 and C6-7.  There were no other definite 
abnormalities.

February 1987 private medical records noted the veteran 
presented with a history of left shoulder multiple injuries 
and complaints of pain and history of left hand numbness.  
Evaluation revealed painful left shoulder and slightly 
positive left side foramen closure test.  That month, the 
veteran underwent left rotator cuff repair.  

An April 1995 VA examination was conducted.  The veteran 
complained of hand tremor, and pain in his neck, shoulder, 
back, and upper extremities.

October 1997 private medical records indicate that the 
veteran presented with left upper extremity pain and tremor.  
The veteran reported gradually worsening tremor of his 
outstretched upper extremities.  The veteran reported 
bilateral rotator cuff surgeries, cervical osteoarthritis, 
and recent neck pain radiating down his left arm to his hand.  
Upon physical examination, there was obvious tremor of the 
veteran's outstretched upper extremities.  The impression was 
essential tremor.  Magnetic resonance imaging (MRI) results 
revealed cervical spine spondylosis, greatest at C6-7, with 
mild canal stenosis, and left greater than right neural 
foraminal narrowing.  An electromyographic (EMG) and nerve 
conduction velocity report found mild left carpal tunnel 
syndrome and no electrical evidence of radiculopathy.  

January 1999 VA outpatient records found no extremity edema, 
clubbing, or cyanosis.

September 2000 private medical records reflect that the 
veteran presented with a 15-year history of pain in his left 
shoulder and neck and tingling and numbness in bilateral 
fingertips.  The veteran noticed, in the past few years, 
increased tingling and numbness of fingertips, and mild 
tremulousness that affected his writing, but was not 
otherwise disabling.  Upon examination, there was minimal 
tremor with outstretched hands with some increase on finger-
nose testing.  The impressions were chronic neck pain and 
tingling and numbness in bilateral upper extremities caused 
by cervical spondylosis with radiculopathy and rule out 
bilateral carpal tunnel syndrome and possibly benign 
essential tremor.  An MRI of the cervical spine found 
cervical spondylosis.  An EMG and nerve conduction report 
findings were consistent with mild chronic left side C8 
radiculopathy, right side C6 radiculopathy, and no evidence 
of carpal tunnel syndrome.

A May 2001 VA progress note indicated that the veteran 
complained of neck pain that radiated down both arms, 
tingling and numbness in his arms, and hand tremor.  

October 2001 private medical records indicate the veteran 
reported with left upper extremity tingling and numbness.  

January 2002 VA medical records indicated there was no 
extremity edema, clubbing, or cyanosis.  Neurological 
examination was grossly intact.  February 2002 VA medical 
records indicated no extremity edema, clubbing, or cyanosis.  
An August 2002 VA outpatient medical record indicated that 
the veteran's essential tremor was stable, and there was no 
extremity edema.

A February 2003 VA neurological examination was conducted.  
The veteran reported bilateral hand tremor for at least five 
years which had slowly worsened.  The veteran reported the 
tremor was more noticeable in the left hand and that he 
unpredictably dropped things with that hand.  The veteran 
reported that he could dress himself, but that his 
handwriting had gotten worse over the past few years.  Upon 
physical examination, there was bilateral hand tremor, left 
greater than right, present with rest and movement.  There 
was no cog wheeling or decreased finger tapping, no masked 
facies or hypophonia, no rigidity, but the veteran had 
problems drawing a spiral and writing his name.  The 
impression was bilateral essential tremor.

A March 2003 VA outpatient record indicates that right medial 
and left ulnar motor studies and orthodromic sensory studies 
were normal, and bilateral radial antidromic sensory studies 
were normal.  An August 2003 VA outpatient record indicated 
the veteran complained of worsening neck pain with left arm 
and finger pain, numbness and tingling.  Extremities had no 
edema and the essential tremor was stable.  January 2004 VA 
progress notes indicated the veteran's essential tremor was 
stable.  

In a February 2004 statement, the veteran stated that his 
tremor began sometime in 1968 and that he felt the tremor was 
due to chemical exposure in Vietnam.  February 2004 
statements from the veteran's friends and family indicated 
that the veteran had noticeable upper extremity tremor.  

At the October 2004 RO hearing, the veteran stated that his 
tremor began within six months of service discharge, but that 
he never saw a physician.  He attributed his tremor to the 
stress of Vietnam.

The veteran asserts that his essential tremor is due to Agent 
Orange exposure.  VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

Although the veteran's service meets the requirements of 
38 C.F.R. § 3.307(a)(6), essential tremor is not one of the 
diseases eligible for presumptive service connection.  The 
veteran is not entitled to presumptive service connection.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  As noted above, direct service connection may be 
granted where there is a current disability, inservice 
incurrence of a disease or injury, and a medical nexus 
between the current disability and the inservice disease or 
injury.  Hickson, 12 Vet. App. at 253.

The Board finds that the evidence of record does not support 
a finding that the veteran's benign essential tremor of the 
bilateral upper extremities is related to service.  There is 
a current diagnosis of essential tremor.  The service medical 
records, however, are negative for any complaints or findings 
of essential tremor.  The veteran's essential tremor was not 
diagnosed until October 1997, over 30 years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service 
discharge and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  There is no evidence of an inservice incurrence 
of a disease or injury and no nexus between the current 
essential tremor and active service.  Accordingly, the 
veteran is not entitled to direct service connection.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, because essential 
tremor is not entitled to presumptive service connection, and 
there is no competent evidence of inservice incurrence or a 
nexus between service and the current disability, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for benign essential tremor of the 
bilateral upper extremities, to include as due to herbicide 
exposure, is denied.



REMAND

In February 1995, the veteran filed a claim for entitlement 
to service connection for hemorrhoids, based on a 1967 
inservice field hemorrhoid surgery.  That claim was denied in 
an unappealed October 1995 rating decision.  In general, 
rating decisions that are not appealed in the prescribed time 
period are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  A finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108 (West 2002).

In July 2002, the veteran filed a claim of entitlement to 
service connection for blood loss, noting inservice treatment 
of the disorder.  The RO denied the claim on the merits.  
This is the claim currently on appeal.  The evidence of 
record, however, shows that the claim, although initially 
styled the claim as one for entitlement to service connection 
for blood loss, is actually a claim for entitlement to 
service connection for hemorrhoids, to include blood loss, 
which was previously denied.  

In a February 2004 lay statement in support of his claim, the 
veteran stated that he had an inservice field hemorrhoid 
surgery while in Vietnam which started his blood loss 
problem.  At the October 2004 RO hearing, the veteran 
asserted that he'd had loss of blood due to bleeding 
hemorrhoids since his inservice hemorrhoid surgery.  The 
veteran asserted that his loss of blood would not have begun 
without the inservice surgery.  The medical evidence of 
record indicates that the veteran's only pertinent diagnosis 
is hemorrhoids.

In the December 2004 supplemental statement of the case, 
acknowledging the veteran's arguments, the RO styled the 
veteran's claim as entitlement to service connection for 
blood loss, "to include as secondary to hemorrhoids" and 
denied the claim because there was no evidence of inservice 
incurrence of hemorrhoids.

Before deciding the claim, however, the RO did not address 
the threshold question of whether new and material evidence 
had been submitted.  See 38 C.F.R. § 19.9(a) (2005); see also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The veteran 
was also not provided VCAA notice of what evidence was needed 
to substantiate a claim to reopen the issue of entitlement to 
service connection for hemorrhoids, nor was the veteran 
provided with the pertinent regulations pertaining to claims 
to reopen based on the submission of new and material 
evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.156 (2005).

Accordingly, the case is remanded to the AMC for the 
following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard to the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's previously denied 
service connection claim for hemorrhoids, 
to include blood loss.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).  

2.  Thereafter, the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's previously denied 
service connection claim for hemorrhoids 
must be adjudicated.  If the benefit on 
appeal remains is denied, the veteran and 
his representative must be provided a 
supplemental statement of the case, to 
include the regulations regarding the 
reopening of previously denied claims 
based on the submission of new and 
material evidence.  The veteran and his 
representative must be given an 
appropriate opportunity to respond.  The 
case must then be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


